Citation Nr: 1440634	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for peripheral vascular disease of the lower extremities with resulting amputations, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to February 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that new and material evidence had not been received to reopen the claim for service connection for peripheral vascular disease.  In November 2010, the Board issued a decision reopening the previously-denied claim.  At that time, the Board also remanded the reopened claim for further development.  In March 2013, the Board again remanded the claim, this time in order for the Veteran to be afforded his requested Board hearing.

In October 2013, the Veteran appeared before the undersigned Veterans Law Judge for a Travel Board hearing.  A transcript of that hearing is of record.

The record before the Board includes the Veteran's paper claims files, as well as electronic files within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the evidence of record is in relative equipoise as to whether his current peripheral vascular disease of the lower extremities with resulting amputations is related to his service-connected heart disability.


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease of the lower extremities with resulting amputations are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the Board's decision to grant service connection for peripheral vascular disease of the lower extremities with resulting amputations herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with VA's duties to notify and assist. 

Laws and Regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA law requires that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  




Factual Background and Analysis

The Veteran claims service connection for his peripheral vascular disease of the lower extremities with resulting amputations under several theories of entitlement, but primarily based upon the notion that this disability was caused by his service-connected heart disorder.  By way of history, the record shows that the Veteran was diagnosed with hypertension in approximately January 1982.  December 1991 treatment notes show that he had vascular disease of the lower extremities, and a January 1992 note shows claudication of the bilateral lower extremities.  An April 1992 VA examiner noted the diagnoses as hypertension and atherosclerotic peripheral vascular disease with right intermittent claudication.  In August 1992, the Veteran underwent bilateral aorta-femoral popliteal bypass.  A March 2000 treatment note shows the diagnosis of coronary artery disease with a notation suggesting the onset of symptoms in 1998.  A January 2002 private treatment note shows that the Veteran had peripheral neuropathy secondary to peripheral vascular disease, status post right fem-posterior tibial graft with ischemia and pain, and history of coronary artery disease.  The Veteran then underwent left above the knee amputation in April 2002 and right below the knee amputation in August 2003.  There is no question in this case as to whether the claimed disability exists.  The cause of this disability is the issue on appeal.

In March 2008, a VA examiner confirmed that both of the Veteran's lower extremity amputations were caused by his atherosclerotic peripheral vascular disease, but made no mention of the etiology of the underlying disease.  A January 2010 VA (QTC) examiner also confirmed the existence of the Veteran's bilateral lower extremity amputations, but no opinion was provided as to the cause.  An October 2010 QTC examiner confirmed the presence of ischemic heart disease, but did not discuss the lower extremity disorder.  

In November 2011, the Veteran underwent VA examination and an opinion as to the cause of his peripheral vascular disease was obtained.  This examiner reviewed the record and accurately reported the Veteran's history, and concluded that it is less likely than not that the Veteran's peripheral vascular disease is due to or aggravated by his ischemic heart disease.  The examiner explained that ischemic heart disease does not cause or aggravate peripheral vascular disease of the lower extremities, although both are often caused by the same etiology, such as atherosclerosis.  The examiner went on to explain why the Veteran's peripheral vascular disease was not caused or aggravated by his diabetes.

In December 2013, a private physician submitted a report in support of the Veteran's claim.  This physician also examined the Veteran and accurately reported his history based upon a review of relevant records.  This physician explained that ischemic heart disease from atherosclerotic lesions is associated with herbicide exposure, as recognized by VA, and that the same disease process occurred in the Veteran's legs causing his peripheral vascular disease.  Thus, this examiner's opinion suggests that the disease process of the Veteran's ischemic heart disease caused the Veteran's peripheral vascular disease.  

The Board notes that the private examiner went on to suggest that the peripheral vascular disease arose out of and is the direct result of the Veteran's in-service exposure to herbicides.  However, under VA regulation, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease.  38 C.F.R. § 3.309(e), Note 3 (2013).  Thus, the Board cannot find that the Veteran's peripheral vascular disease is presumed to be due to his in-service exposure to herbicides.  However, the December 2013 private physician clearly determined based upon examination of the Veteran and his long medical history that the actual disease process of ischemic heart disease caused this Veteran's peripheral vascular disease in the lower extremities.  The examiner was not suggesting that the presumption should apply, but, rather, made a finding of direct causation between the service connected heart disease and the Veteran's claimed lower extremity disability.  

In sum, several reports are of record without any discussion as to causation of peripheral vascular disease.  The November 2011 VA examiner and December 2013 private physician opinions provide the only discussion of causation of the claimed disability.  Both opinions were based upon an examination of the Veteran and a review of the Veteran's pertinent and complex medical history.  Further, both reports included a well-reasoned rationale.  The Board must, therefore, find that the evidence is at least in equipoise and that the Veteran will be awarded service connection for peripheral vascular disease of the lower extremities.  While there is both positive and negative evidence of record concerning the etiology of peripheral vascular disease and its relationship to the service-connected ischemic heart disease, the Board has determined that this evidence is evenly balanced.  Under the circumstances, any reasonable doubt must be resolved in the Veteran's favor and, therefore, service connection for peripheral vascular disease of the lower extremities with resulting amputations will be awarded.


ORDER

Service connection for peripheral vascular disease of the lower extremities with resulting amputations is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


